Walter R. Hart, J.
Defendant’s version of the events leading up to the accident, as set forth in her affidavit in opposition to the motion for summary judgment, is as follows:
The accident occurred on May 6, 1959, at about 12:30 a.m. It occurred on the Northern State Parkway, just east of Shelter Rock Road. Defendant had intended to take Searington Road but there was a detour at Shelter Rock Road which was long and winding. It was totally unlit except for some small oil bombs and was actually dug up in several places. The road made five or six different turns oyer a course of half a mile. It *688then came to Northern State Parkway by what appeared to her to be the service road leading into the eastbound roadway. There was no sign at the entrance and the area was in complete darkness. Defendant entered the service road leading into the Parkway and had gone only about 100 feet thereon when she noticed she was on the wrong side of the road with the concrete divider on her right side instead of the left. She immediately stopped, intending to turn around and return to the exit. While at a complete standstill, the car in which plaintiff was riding as a passenger was two short blocks away and made no attempt to stop but proceeded to strike her car head on.
While it would appear that defendant was negligent in being in the wrong lane, it may not be said as a matter of law that her negligence was the proximate cause of the accident. There do appear to be some contradictions between her affidavit and the report filed with the Motor Vehicle Bureau as well as the report of the State Trooper as to the location of the accident. These contradictions must be resolved by the trier of the facts. Accordingly, the motion for summary judgment is denied. Submit order.